Citation Nr: 1236813	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-12 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for peripheral neuropathy has been received.

2.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities, claimed as due to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter alia, denied the Veteran's request to reopen a previously-denied claim for service connection for peripheral neuropathy-then characterized as affecting both upper and lower extremities-as well as denied service connection for erectile dysfunction.  

In October 2009, the Veteran filed a notice of disagreement (NOD) with respect to the denial of the requests to reopen.  A statement of the case (SOC) was issued in January 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.  Regarding his claim for service connection for erectile dysfunction, the Veteran filed an NOD in October 2010.  An SOC was issued in April 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.  

The Veteran has submitted additional evidence since the RO last reviewed the claims file. However, in October 2011, the Veteran submitted a waiver of initial RO consideration of the evidence, stating that he wished his claims file to be reviewed directly by the Board.  See 38 C.F.R. § 20.1304 (2011).

The Board's decision reopening the claim for service connection for peripheral neuropathy are addressed below.  The matters of service connection for peripheral neuropathy of the upper and lower extremities, on the merits, along with the claim for service connection for erectile dysfunction, are addressed in the remand following the order; these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided have been accomplished.

2.  In an April 2007 rating decision, the RO denied service connection for peripheral neuropathy; although notified of the denial in a May 2007 letter, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the RO's April 2007 denial of service connection for peripheral neuropathy includes new evidence that relates to an unestablished fact necessary to substantiate claims for service connection for peripheral neuropathy of the upper and lower extremities, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision in which the RO denied service connection for peripheral neuropathy is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2011).

2.  As evidence pertinent to service connection for peripheral neuropathy of the upper and lower extremities received since the RO's April 2007 denial is new and material, the criteria for reopening the claims for service connection are met. 38 U.S.C.A. §§ 5108 , 7105 (West 2002); 38 C.F.R. § 3.156 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the request to reopen the previously denied claim, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.


II.  Request to Reopen

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143   (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an April 2007 rating decision, the RO denied the Veteran's claim for service connection for peripheral neuropathy.  At that time, the evidence of record included the Veteran's service treatment records, as well as private treatment records from Dr. T.N., , Dr. D.P, Dr. A.A. and Dr. A.F.  Additionally, the claims file included treatment notes from the St. Petersburg Vet Center and Bay Pines VA Medical Center.  Although the Veteran was notified of the denial and his appellate rights in a May 2007 letter, he did not initiate an appeal.  As such, the April 2007 rating decision denying service connection for peripheral neuropathy is final as to the evidence then of record.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104 , 20.302, 20.1103. 

The Veteran filed a claim to reopen in March 2009, and, as indicated above, the RO declined to reopen what it then characterized as claims for service connection for peripheral neuropathy of the upper extremities and of the lower extremities.  The RO disallowed service connection on the basis that no new and material evidence had been received since the time of a prior unappealed decision in April 2007, which had, denied the Veteran's claim for service connection based on the fact that the record failed to evidence a current diagnosis of peripheral neuropathy.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in March 2009.  
For petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a)  defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for peripheral neuropathy is the RO's April 2007 rating decision.  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the April 2007 RO rating decision includes the Veteran's records from the Social Security Administration, a history of the Veteran's prescriptions, additional Bay Pines, Florida VA medical center records, and additional written statements by the Veteran and his representative, on his behalf.  

Most significant among the new evidence added to the claims file, for the purpose of reopening the Veteran's claims for peripheral neuropathy, are the VA medical center treatment records.  Included in these records is a November 2009 treatment note in which the reporting physician notes that the Veteran's neuropathy may be secondary to agent orange exposure, and a December 2009 neurology progress note which includes a diagnosis of peripheral neuropathy, rule out Agent Orange. 

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for peripheral neuropathy of the upper extremities and service connection for peripheral neuropathy of the lower extremities.  At the time of the prior rating decision, there was no diagnosis of a present disorder.  Now, there is new evidence which includes a diagnosis of peripheral neuropathy.

The Board finds that the foregoing evidence is "new" in that it was not before agency decisionmakers at the time of the prior final decision of the claims for service connection for peripheral neuropathy of the upper extremities and service connection for peripheral neuropathy of the lower extremities, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it the addresses the issue of current disability; thus the new evidence provides a reasonable basis for allowance of the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for peripheral neuropathy-now, peripheral neuropathy of the upper and lower extremities-are met.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.

 
ORDER

As new and material evidence to reopen the claim for service connection for peripheral neuropathy has been received, to this limited extent, the appeal is granted.


REMAND

Given the Board's reopening of the claim for service connection for peripheral neuropathy-and the recharacterization of the reopened claim (now, claims) as involving peripheral neuropathy of both the upper and lower extremities-remand of these matters for initial RO consideration in light of all pertinent evidence-to include VA treatment records discussed in the decision, above-is appropriate.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).  

Turning to the issue of service connection for erectile dysfunction, the Board finds that additional development is in order before a decision may be made on the Veteran's claim.  

The Veteran has put forth multiple causes of his erectile dysfunction.  He has asserted, at various times, that his erectile dysfunction is secondary to his prescribed medications, to include medication for his service-connected PTSD, and secondary to his service-connected PTSD itself. 

Presently, the evidence of record includes an April 2007 VA genitourinary examination report in which the VA examiner noted that the Veteran had had multiple medical problems and spine surgery in 2005 which was more likely the etiology of his erectile dysfunction.  The VA examiner opined that erectile dysfunction could not be related to medications for PTSD without resorting to speculation.  

The Board finds that the VA examination is inadequate.  In this case, the VA examiner failed to provide a detailed rationale for the negative nexus opinion provided.  A medical examination report must contain clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the VA examiner failed to address the question of secondary service connection-namely, whether the Veteran's erectile dysfunction could be secondary to his PTSD, as he asserts. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007).  If, as here, VA examination is inadequate, the Board's only recourse is to remand the case.  Thus, the Board finds that a new VA examination is required before the Veteran's claim may be adjudicated on the merits.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A (d) (West 2002) and 38 C.F.R. § 3.159(c)(4) (2011).

In so finding, the Board notes that the record includes conflicting evidence regarding the etiology of the Veteran's erectile dysfunction.  The evidence includes private treatment records which note that the Veteran had multiple post-service disorders and that he was treated for both a hernia and spine disorders with surgery.  The claims file contains some private treatment records which note symptoms of erectile dysfunction since these injuries and operations, while other records suggest that there is no neurological etiology to the Veteran's erectile dysfunction symptoms.  The claims file also includes letters from licensed social worker T.W., noted to have obtained a doctorate degree in clinical sexology, in which he states that the Veteran's psychological and physical disorders as well as medications taken for those disorders, could impair erectile functioning.  Further VA examination and a more definitive opinion in connection with the claim is needed.

Accordingly, the RO should arrange for the Veteran to undergo VA examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination without good cause, shall result in denial of the reopened claims for service connection.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records,

The claims file contains VA treatment records from the VA Medical Center (VAMC) in Bay Pines, Florida, dated through September 2010 and Vet Center records from the Vet Center in St. Petersburg, Florida dated between August 2006 and February 2007.  Hence, more recent, pertinent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO should obtain from the Bay Pines VAMC and the St. Petersburg Vet Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of these claims should include consideration of all evidence added to the record since the RO's last adjudication of the claims-to include, for the sake of efficiency, evidence submitted with a waiver of initial RO consideration.

Accordingly, these matters are hereby REMANDED for the following action:

1.  The RO should obtain from the Bay Pines VAMC and from the St. Petersburg Vet Center any outstanding records of evaluation and/or treatment of the, dated since September 2010 and February 2007, respectively.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file. 

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination for his claimed erectile dysfunction, by an appropriate VA physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should specifically indicate whether the Veteran currently has erectile dysfunction or a related disorder.

Then, if such a disorder is confirmed, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not \(i.e., there is a 50 percent or greater probability) that the disability was caused or is aggravated (worsened beyond natural progression) by PTSD, or medication prescribed for PTSD.   If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The examiner should comment on the significance (if any) of the documented post-service surgical procedures for a hernia and spine conditions, as well as the effects of the Veteran's prescriptions for disorders which are not service-connected.

In rendering the requested opinion, the examiner must consider and discuss all in- and post-service pertinent objective evidence, as well as the Veteran's lay assertions.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal in light of all evidence and legal authority,

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


